DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraphs 22 and 24: reference numeral 112 is given to “finger band”, “rib panels”, and “waistband”.
Appropriate correction is required.
Claim Objections
Claims 1-4, 7-9, and 12-15 are objected to because of the following informalities:
Claim 1 line 2: “the legs and waist of a first wearer”; “legs and waist” lack antecedent basis.
Claim 2 line 3: “the length of the waistband” lacks antecedent basis.
Claim 3 line 3: “the length of the waistband” lacks antecedent basis.
Claim 4 line 3: “the length of the waistband” lacks antecedent basis.
Claim 7 line 3: “the length of the elongated body portion” lacks antecedent basis.
Claim 8 line 3: “the length of the waistband” lacks antecedent basis.
Claim 9 line 2: “the legs and waist of a first wearer”; “legs and waist” lack antecedent basis.
Claim 9 line 6: “the length of the waistband” lacks antecedent basis.
Claim 12 lines 2-3: “the inner thigh portion of the first wearer” lacks antecedent basis.
Claim 13 line 2: “the length of the garment” lacks antecedent basis.
Claim 14 line 3: “the length of the elongated body portion” lacks antecedent basis.
Claim 15 line 2:“the legs and waist of a first wearer”; “legs and waist” lacks antecedent basis.
Claim 15 line 7: “the length of the waistband” lacks antecedent basis.
Claim 15 line 11: “the inner thigh portion of the first wearer” lacks antecedent basis.
Claim 15 line 13: “the length of the garment” lacks antecedent basis.
Appropriate correction is required.
Double Patenting
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over [Imboden, US 5,465,594] in view of [Solano, US 2015/0157060].
Regarding claim 1:
Imboden teaches (Figs. 1-3):
A garment (“panty garment”; col. 2 line 67), comprising: an elongated body portion (see annotated Figs. 1-2 – a below) configured to be worn about the legs and waist of a first wearer, the elongated body portion including a panty portion (see annotated Figs. 1-2 – a below), at least one leg portion (see annotated Figs. 1-2 – a below) configured for receipt of a leg of the first wearer, and the at least one leg portion including an inner thigh portion  (see annotated Figs. 1-2 – a below)  and an outer thigh portion (see annotated Figs. 1-2 – a below); and the elongated body portion comprising a circumferentially extending finger band (“a finger band…extends from waist band…and downwardly for a distance around the entire upper part of the garment” col. 3 line 33; the finger band comprises 42 and 44 as well as certain other elements of the garment as described in col. 3 lines 33-35; an identification of the finger band is provided in the below annotated Figs. 1-2 – a) configured to extend the length of the garment (“permit…vertical stretch”; Abstract) to accommodate a wearer of greater height than the first wearer (finger band is capable of stretching vertically and is further capable of being worn by different users).





    PNG
    media_image1.png
    887
    1235
    media_image1.png
    Greyscale

Although Imboden teaches the inner thigh portion, Imboden does not expressly teach the inner thigh portion having a circumferentially extending thigh gap band configured to effectively compress and slim the inner thigh portion of the first wearer.
However, Solano teaches hosiery (Abstract) wherein a circumferentially extending thigh gap band is configured to effectively compress and slim (i.e. capable of slimming) the inner thigh portion of the first wearer: “circumferential upper thigh band areas 13a, 13b, provides a compression of the hosiery under garment just below the buttocks, creating more bulge on the buttocks making the buttocks of the wearer look bigger, while lifting it the buttocks of the wearer at the same time” (para 36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Imboden such that its inner thigh portion has a circumferentially extending thigh gap band configured to effectively compress and slim the inner thigh portion of the first wearer, as in Solano, in order to form an article capable of creating more bulge on the buttocks making the buttocks of the wearer look bigger, while lifting it the buttocks of the wearer at the same time, as taught by Solano (para 36).

Regarding claim 7:
Imboden in view of Solano teach the garment of claim 1, as set forth above.
The modified garment further meets the limitation further comprising at least a portion of the elongated body portion being comprised of knitted material configured for extended longitudinal stretching to increase the length of the elongated body portion to accommodate a wearer of greater height than the first wearer.
(Imboden’s “leg portions 30, 32…formed of plain jersey stitch loops…sheer light yarn”; garment is “knit on a…ladies hosiery circular knitting machine…” (col. 3 lines 53-55; 60-61); accordingly, at least a portion of the elongated body portion is comprised of knitted material and is configured (i.e. capable of) extended longitudinal stretching (when worn) and capable of increasing (when worn) the length of the elongated body portion to and capable of accommodating wearers of different heights, wherein it is known in the art that knit material that is appropriate for ladies’ hosiery is capable of stretching.


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over [Imboden, US 5,465,594] and [Solano, US 2015/0157060] as applied to claim 1 and further in view of [Smith, US 2016/0135512] and [MacKinnon, US 2008/0034476].
Regarding claim 2:
Imboden in view of Solano teach the garment of claim 1, as set forth above.
Although Imboden teaches at least the elongated body portion including a waistband (“waist band 28”; col. 3 line 24), Imboden does not expressly teach further comprising at least the elongated body portion including a waistband having at least one ribbed side panel configured to stretch and effectively increase the length of the waistband to accommodate a wearer having a greater waist size than the first wearer for a more comfortable fit.
However, Smith teaches (Figs. 6D-6E) a lower-body garment wherein the waistband 72 comprises a side panel (“side panel 50”; para 55) wherein the side panel is configured to increase the length of a waistband (“right side panel 50…constructed of…stretch fabric with the primary stretch directions thereof oriented horizontally” (para 56)).  Smith further teaches the relative stretch of side panels to central panels “may slim the wearer's abdominal profile and provide the wearer with lower back support”; para 57).  Smith’s panel is configured to stretch (capable of stretching) and effectively increase the length of the waistband (capable of stretching horizontally) to accommodate a wearer having a greater waist size than the first wearer for a more comfortable fit (i.e. capable of stretching lengthwise and also capable of being worn comfortably by different wearers of different waist dimensions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the waistband of the modified Imboden to have the at least one side panel configured to stretch and effectively increase the length of the waistband to accommodate a wearer having a greater waist size than the first wearer for a more comfortable fit of Smith in order to slim the wearer’s abdominal profile and provide the wearer with lower back support, as taught by Smith (para 57).
Thus the modified Imboden teaches all the claimed limitations excepting these panel being a ribbed side panel.
However, MacKinnon teaches a ribbed knit material (“ribbed knit”; paras 17-18) that is appropriate for leggings and hosiery (para 13) that stretch (“stretch material”; paras 17-18); MacKinnon further teaches ribbed material can “enhance, customize or improve the appearance of the garment” (para 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that its waistband side panel be stretch ribbed knit material, as in MacKinnon, in order to enhance the appearance of the garment, as taught by MacKinnon (para 40).

Regarding claim 3:
Imboden in view of Solano teach the garment of claim 1, as set forth above.
Although Imboden teaches at least the elongated body portion including a waistband (“waist band 28”; col. 3 line 24), Imboden does not expressly teach further comprising at least the elongated body portion including a waistband having at least one ribbed side panel configured to stretch and effectively increase the length of the waistband to accommodate a wearer having a greater waist size than the first wearer for a more comfortable fit.
However, Smith teaches (Figs. 6D-6E) a lower-body garment wherein the waistband 72 comprises a side panel (“side panel 50”; para 55) wherein the side panel is configured to increase the length of a waistband (“right side panel 50…constructed of…stretch fabric with the primary stretch directions thereof oriented horizontally” (para 56).  Smith further teaches the relative stretch of side panels to central panels “may slim the wearer's abdominal profile and provide the wearer with lower back support”; para 57).  Smith’s panel is configured to stretch (capable of stretching) and effectively increase the length of the waistband (capable of stretching horizontally) to accommodate a wearer having a greater waist size than the first wearer for a more comfortable fit (i.e. capable of stretching lengthwise and also capable of being worn comfortably by different wearers of different waist dimensions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the waistband of the modified Imboden to have the at least one side panel configured to stretch and effectively increase the length of the waistband to accommodate a wearer having a greater waist size than the first wearer for a more comfortable fit of Smith in order to slim the wearer’s abdominal profile and provide the wearer with lower back support, as taught by Smith (para 57).
Thus the modified Imboden teaches all the claimed limitations excepting these panel being a ribbed side panel.
However, MacKinnon teaches a ribbed knit material (“ribbed knit”; paras 17-18) that is appropriate for leggings and hosiery (para 13) that stretch (“stretch material”; paras 17-18); MacKinnon further teaches ribbed material can “enhance, customize or improve the appearance of the garment” (para 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that its waistband side panel be stretch ribbed knit material, as in MacKinnon, in order to enhance the appearance of the garment, as taught by MacKinnon (para 40).
 





Regarding claim 4:
   
 Imboden in view of Solano teach the garment of claim 1, as set forth above.
Although Imboden teaches at least the elongated body portion including a waistband (“waist band 28”; col. 3 line 24), Imboden does not expressly teach further comprising: at least the elongated body portion including a waistband having at least one, ribbed side panel configured to stretch and effectively increase the length of the waistband to accommodate a wearer having a greater waist size than the first wearer for a more comfortable fit; and wherein the ribbed side panel is knitted.
However, Smith teaches (Figs. 6D-6E) a lower-body garment wherein the waistband 72 comprises a side panel (“side panel 50”; para 55) wherein the side panel is configured to stretch (“right side panel 50…constructed of…stretch fabric with the primary stretch directions thereof oriented horizontally” (para 56)).  Smith further teaches the relative stretch of side panels to central panels “may slim the wearer's abdominal profile and provide the wearer with lower back support”; para 57).  Smith’s panel is configured to stretch (capable of stretching) and effectively increase the length of the waistband (capable of stretching horizontally) to accommodate a wearer having a greater waist size than the first wearer for a more comfortable fit (i.e. capable of stretching lengthwise and also capable of being worn comfortably by different wearers of different waist dimensions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the waistband of the modified Imboden to have the at least one side panel configured to stretch and effectively increase the length of the waistband to accommodate a wearer having a greater waist size than the first wearer for a more comfortable fit of Smith in order to slim the wearer’s abdominal profile and provide the wearer with lower back support, as taught by Smith (para 57).
Thus the modified Imboden teaches all the claimed limitations excepting these panel being a ribbed side panel and wherein the ribbed side panel is knitted.
However, MacKinnon teaches a ribbed knit material (“ribbed knit”; paras 17-18) that is appropriate for leggings and hosiery (para 13) that stretch (“stretch material”; paras 17-18); MacKinnon further teaches ribbed material can “enhance, customize or improve the appearance of the garment” (para 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that its waistband side panel be stretch ribbed knit material, as in MacKinnon, in order to enhance the appearance of the garment, as taught by MacKinnon (para 40).  Accordingly, in adopting the modification, one would arrive at the limitation wherein the ribbed side panel is knitted. 


Regarding claim 5:
Imboden in view of Solano teach the garment of claim 1, as set forth above.
Imboden does not expressly teach further comprising the outer thigh portion including a ribbed outer thigh panel configured to stretch.
However, Smith as embodied in Fig. 6C teaches a lower-body garment comprising an outer thigh panel configured to stretch: “As shown in FIG. 6C…leg portion 74 include a front panel 20, rear panel 30, left side panel 40, and right side panel 50”; para 55.
Smith further teaches garments with such side panels “…provides the wearer with a greater degree of comfort than garments commonly found in the marketplace without sacrificing the normal function of a support foundation garment. …Garment 10 may thereby make it easier for the wearer to breathe, move, and eat comfortably” (para 37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that it further comprises an outer thigh panel configured to stretch, as in Smith Fig. 6C, in order to provide the wearer with greater comfort and making it easier for the wearer to breathe, move, and eat comfortably, as taught by Smith (para 37).

Thus the modified Imboden teaches all the claimed limitations excepting the panel being a ribbed outer thigh panel.

However, MacKinnon teaches a ribbed knit material (“ribbed knit”; paras 17-18) that is appropriate for leggings and hosiery (para 13) that stretch (“stretch material”; paras 17-18); MacKinnon further teaches ribbed material can “enhance, customize or improve the appearance of the garment” (para 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that its outer thigh panel be stretch ribbed knit material, as in MacKinnon, in order to enhance the appearance of the garment, as taught by MacKinnon (para 40).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over [Imboden, US 5,465,594], [Solano, US 2015/0157060] as applied to claim 1 and further in view of [Smith, US 2016/0135512], [MacKinnon, US 2008/0034476], and [Laguzzi, US 3,395,712].

Imboden in view of Solano teach the garment of claim 1, as set forth above.
Imboden does not expressly teach further comprising the outer thigh portion including a ribbed outer thigh panel configured to stretch and wherein the ribbed outer thigh panel is scalloped to enhance a feminine appearance.
However, Smith as embodied in Fig. 6C teaches a lower-body garment comprising an outer thigh panel configured to stretch: “As shown in FIG. 6C…leg portion 74 include a front panel 20, rear panel 30, left side panel 40, and right side panel 50”; para 55.
Smith further teaches garments with such side panels “…provides the wearer with a greater degree of comfort than garments commonly found in the marketplace without sacrificing the normal function of a support foundation garment. …Garment 10 may thereby make it easier for the wearer to breathe, move, and eat comfortably” (para 37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that it further comprises an outer thigh panel configured to stretch, as in Smith Fig. 6C, in order to provide the wearer with greater comfort and making it easier for the wearer to breathe, move, and eat comfortably, as taught by Smith (para 37).

The modified Imboden does not expressly teach the panel being a ribbed outer thigh panel.

However, MacKinnon teaches a ribbed knit material (“ribbed knit”; paras 17-18) that is appropriate for leggings and hosiery (para 13) that stretch (“stretch material”; paras 17-18); MacKinnon further teaches ribbed material can “enhance, customize or improve the appearance of the garment” (para 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that its outer thigh panel be stretch ribbed knit material, as in MacKinnon, in order to enhance the appearance of the garment, as taught by MacKinnon (para 40).

The modified Imboden does not expressly teach wherein the ribbed outer thigh panel is scalloped to enhance a feminine appearance.
It is noted that the present specification (paras 6 and 20) that the panel being scalloped is “to enhance a feminine appearance”.  Accordingly, the scalloped nature of the panel relates to ornamentation of the garment and is not affecting the operation or function of the garment.  Matters of ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art; see MPEP 2144.04(I).
Nevertheless, Laguzzi teaches a foundation garment comprising a scalloped panel: “provided with ornamental scalloped edges 95…if desired” (col. 3 lines 63-64).    
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the ribbed outer thigh panel of the modified Imboden to be scalloped as in Laguzzi in order to provide decoration to the garment, as taught by Laguzzi (col. 3 lines 63-64).  In adopting the modification, the limitation is scalloped to enhance a feminine appearance insofar as the scalloped shape and configuration of the outer thigh panel would server to enhance a feminine appearance as described in para 20 of the present specification.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over [Imboden, US 5,465,594] and [Solano, US 2015/0157060] as applied to claim 1 and further in view of [Smith, US 2016/0135512], [MacKinnon, US 2008/0034476], and [Marino, US 3,513,853].
Imboden in view of Solano teach the garment of claim 1, as set forth above.
Although Imboden teaches at least the elongated body portion including a waistband (“waist band 28”; col. 3 line 24), Imboden does not expressly teach further comprising at least the elongated body portion including a waistband having at least one ribbed side panel configured to stretch and effectively increase the length of the waistband to accommodate a wearer having a greater waist size than the first wearer.
However, Smith teaches (Figs. 6D-6E) a lower-body garment wherein the waistband 72 comprises a side panel (“side panel 50”; para 55) wherein the side panel is configured to increase the length of a waistband (“right side panel 50…constructed of…stretch fabric with the primary stretch directions thereof oriented horizontally” (para 56)).  Smith further teaches the relative stretch of side panels to central panels “may slim the wearer's abdominal profile and provide the wearer with lower back support”; para 57).  Smith’s panel is configured to stretch (capable of stretching) and effectively increase the length of the waistband (capable of stretching horizontally) to accommodate a wearer having a greater waist size than the first wearer (i.e. capable of stretching lengthwise and also capable of being worn by different wearers of different waist dimensions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the waistband of the modified Imboden to have the at least one side panel configured to stretch and effectively increase the length of the waistband to accommodate a wearer having a greater waist size than the first wearer of Smith in order to slim the wearer’s abdominal profile and provide the wearer with lower back support, as taught by Smith (para 57).

Although Imboden teaches the outer thigh portion, Imboden does not expressly teach the outer thigh portion including a ribbed outer thigh panel configured to stretch;

However, in further view of Smith:
Smith as embodied in Fig. 6C teaches a lower-body garment comprising a side waistband panel and an outer thigh panel configured to stretch: “As shown in FIG. 6C, both waistband portion 72 and leg portion 74 include a front panel 20, rear panel 30, left side panel 40, and right side panel 50”; para 55.
Smith further teaches garments with such side panels “…provides the wearer with a greater degree of comfort than garments commonly found in the marketplace without sacrificing the normal function of a support foundation garment. …Garment 10 may thereby make it easier for the wearer to breathe, move, and eat comfortably” (para 37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that it further comprises an outer thigh panel configured to stretch, as in Smith Fig. 6C, in order to provide the wearer with greater comfort and making it easier for the wearer to breathe, move, and eat comfortably, as taught by Smith (para 37).

Thus the modified Imboden teaches all the claimed limitations pertaining to side and outer thigh panels excepting these panels being a ribbed side panel and a ribbed outer thigh panel.

However, MacKinnon teaches a ribbed knit material (“ribbed knit”; paras 17-18) that is appropriate for leggings and hosiery (para 13) that stretch (“stretch material”; paras 17-18); MacKinnon further teaches ribbed material can “enhance, customize or improve the appearance of the garment” (para 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that its waistband side panel and outer thigh panel be stretch ribbed knit material, as in MacKinnon, in order to enhance the appearance of the garment, as taught by MacKinnon (para 40).

Thus the modified Imboden teaches all the claimed limitations excepting wherein at least one of the elongated body portion, the at least one leg portion, the thigh gap band, the finger band, the waistband, the ribbed side panel, and the ribbed outer thigh panel are surround stretch knitted.

However, Marino teaches a panty wherein portions and panels are surround stretch knitted (“fabric…in the main body portion…capable of horizontal elongation…and…vertically…made on a…knitting machine”; col. 2 lines 42-55; “crotch piece…knitted…stretchability…in its longitudinal direction…transverse elasticity”; col. 3 lines 13-17).  Marino further teaches the stretch fabric “result in greatly increased versatility, whereby a garment of a given size will properly fit a variety of figures of substantially different sizes, shapes and proportions…permit a rise…for considerably varying height” (Abstract).
(Marino’s portion and panel are surround stretch knitted insofar as the present specification (para 11) describes surround stretch knitting as combined extended horizontal stretch and vertical stretch to accommodate different sizes of wearers and reducing size grids).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that at least one of the elongated body portion, the at least one leg portion, the thigh gap band, the finger band, the waistband, the ribbed side panel, and the ribbed outer thigh panel are surround stretch knitted, as are the portion and panel of Marino, in order to arrive at a garment that when made in a given size will properly fit a variety of figures of substantially different sizes, shapes and proportions, as taught by Marino (Abstract).

Claims 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over [Imboden, US 5,465,594] in view of [Smith, US 2016/0135512] and [MacKinnon, US 2008/0034476].
Regarding claim 9:
Imboden teaches (Figs. 1-3):
A garment (“panty garment”; col. 2 line 67), comprising: an elongated body portion (refer to above treatment of claim 1) configured to be worn about the legs and waist of a first wearer, the elongated body portion including a leg portion (refer to above treatment of claim 1) configured for receipt of a leg of the first wearer, and the at least one leg portion including an inner thigh portion (refer to above treatment of claim 1) and an outer thigh portion (refer to above treatment of claim 1); the elongated body portion including a waistband (“waist band 28”; col. 3 line 24)

Although Imboden teaches the waistband, Imboden does not expressly teach the waistband having at least one ribbed side panel configured to stretch and effectively increase the length of the waistband to accommodate a wearer having a greater waist size than the first wearer for a more comfortable fit
However, Smith teaches (Figs. 6D-6E) a lower-body garment wherein the waistband 72 comprises a side panel (“side panel 50”; para 55) wherein the side panel is configured to increase the length of a waistband (“right side panel 50…constructed of…stretch fabric with the primary stretch directions thereof oriented horizontally” (para 56).  Smith further teaches the relative stretch of side panels to central panels “may slim the wearer's abdominal profile and provide the wearer with lower back support”; para 57).  Smith’s panel is configured to stretch (capable of stretching) and effectively increase the length of the waistband (capable of stretching horizontally) to accommodate a wearer having a greater waist size than the first wearer for a more comfortable fit (i.e. capable of stretching lengthwise and also capable of being worn comfortably by different wearers of different waist dimensions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the waistband of Imboden to have the at least one side panel configured to stretch and effectively increase the length of the waistband to accommodate a wearer having a greater waist size than the first wearer for a more comfortable fit of Smith in order to slim the wearer’s abdominal profile and provide the wearer with lower back support, as taught by Smith (para 57).

Although Imboden teaches the outer thigh portion, Imboden does not expressly teach the outer thigh portion including a ribbed outer thigh panel configured to stretch;

However, in further view if Smith:
Smith as embodied in Fig. 6C teaches a lower-body garment comprising a side waistband panel and an outer thigh panel configured to stretch: “As shown in FIG. 6C, both waistband portion 72 and leg portion 74 include a front panel 20, rear panel 30, left side panel 40, and right side panel 50”; para 55.
Smith further teaches garments with such side panels “…provides the wearer with a greater degree of comfort than garments commonly found in the marketplace without sacrificing the normal function of a support foundation garment. …Garment 10 may thereby make it easier for the wearer to breathe, move, and eat comfortably” (para 37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that it further comprises an outer thigh panel configured to stretch, as in Smith Fig. 6C, in order to provide the wearer with greater comfort and making it easier for the wearer to breathe, move, and eat comfortably, as taught by Smith (para 37).

Thus the modified Imboden teaches all the claimed limitations pertaining to side and outer thigh panels excepting these panels being a ribbed side panel and a ribbed outer thigh panel.

However, MacKinnon teaches a ribbed knit material (“ribbed knit”; paras 17-18) that is appropriate for leggings and hosiery (para 13) that stretch (“stretch material”; paras 17-18); MacKinnon further teaches ribbed material can “enhance, customize or improve the appearance of the garment” (para 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that its waistband side panel and outer thigh panel be stretch ribbed knit material, as in MacKinnon, in order to enhance the appearance of the garment, as taught by MacKinnon (para 40).

Regarding claim 10:
Imboden in view of Smith and MacKinnon teach the garment of claim 9, as set forth above.
The modified garment further meets the limitation wherein the ribbed side panel is knitted (refer to above treatment of claim 9, wherein the modification taught by MacKinnon is ribbed knit panels).

Regarding claim 13:
Imboden in view of Smith and MacKinnon teach the garment of claim 9, as set forth above.
Imboden further teaches further comprising the elongated body portion comprising a circumferentially extending finger band (“a finger band…extends from waist band…and downwardly for a distance around the entire upper part of the garment” col. 3 line 33; the finger band comprises 42 and 44 as well as certain other elements of the garment as described in col. 3 lines 33-35; an identification of the finger band is provided in annotated Figs. 1-2 – a presented in above addressing of claim 1) configured to extend the length of the garment (“permit…vertical stretch”) to accommodate a wearer of greater height than the first wearer (finger band is capable of stretching vertically and is further capable of being worn by different users).

Regarding claim 14:
Imboden in view of Smith and MacKinnon teach the garment of claim 9, as set forth above.
Imboden further teaches further comprising at least a portion of the elongated body portion being comprised of knitted material configured for extended longitudinal stretching to increase the length of the elongated body portion to accommodate a wearer of greater height than the first wearer.
(Imboden’s “leg portions 30, 32…formed of plain jersey stitch loops…sheer light yarn”; garment is “knit on a…ladies hosiery circular knitting machine…” (col. 3 lines 53-55; 60-61); accordingly, at least a portion of the elongated body portion is comprised of knitted material and is configured (i.e. capable of) for extended longitudinal stretching (when worn) and capable of increasing (when worn) the length of the elongated body portion to and capable of accommodating wearers of different heights, wherein it is known in the art that knit material that is appropriate for ladies’ hosiery is capable of stretching.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over [Imboden, US 5,465,594], [Smith, US 2016/0135512] and [MacKinnon, US 2008/0034476] as applied to claim 9 and further in view of [Laguzzi, US 3,395,712].
Imboden in view of Smith and MacKinnon teach the garment of claim 9, as set forth above.
Imboden does not expressly teach wherein the ribbed outer thigh panel is scalloped to enhance a feminine appearance.  
It is noted that the present specification (paras 6 and 20) that the panel being scalloped is “to enhance a feminine appearance”.  Accordingly, the scalloped nature of the panel relates to ornamentation of the garment and is not affecting the operation or function of the garment.  Matters of ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art; see MPEP 2144.04(I).
Nevertheless, Laguzzi teaches a foundation garment comprising a scalloped panel: “provided with ornamental scalloped edges 95…if desired” (col. 3 lines 63-64).    
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the ribbed outer thigh panel of the modified Imboden to be scalloped as in Laguzzi in order to provide decoration to the garment, as taught by Laguzzi (col. 3 lines 63-64).  In adopting the modification, the limitation is scalloped to enhance a feminine appearance insofar as the scalloped shape and configuration of the outer thigh panel would server to enhance a feminine appearance as described in para 20 of the present specification.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over [Imboden, US 5,465,594], [Smith, US 2016/0135512] and [MacKinnon, US 2008/0034476] as applied to claim 9 and further in view of [Solano, US 2015/0157060].
Imboden in view of Smith and MacKinnon teach the garment of claim 9, as set forth above.
Although Imboden teaches the inner thigh portion, Imboden does not expressly teach the inner thigh portion having a circumferentially extending thigh gap band configured to effectively compress and slim the inner thigh portion of the first wearer.
However, Solano teaches hosiery (Abstract) wherein a circumferentially extending thigh gap band is configured to effectively compress and slim (i.e. capable of slimming) the inner thigh portion of the first wearer: “circumferential upper thigh band areas 13a, 13b, provides a compression of the hosiery under garment just below the buttocks, creating more bulge on the buttocks making the buttocks of the wearer look bigger, while lifting it the buttocks of the wearer at the same time” (para 36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that its inner thigh portion has a circumferentially extending thigh gap band configured to effectively compress and slim the inner thigh portion of the first wearer, as in Solano, in order to form an article capable of creating more bulge on the buttocks making the buttocks of the wearer look bigger, while lifting it the buttocks of the wearer at the same time, as taught by Solano (para 36).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over [Imboden, US 5,465,594] in view of [Smith, US 2016/0135512], [MacKinnon, US 2008/0034476], and [Solano, US 2015/0157060].
Regarding claim 15:
Imboden teaches (Figs. 1-3):
A garment (“panty garment”; col. 2 line 67), comprising: an elongated body portion (see above treatment of claim 1) configured to be worn about the legs and waist of a first wearer, the elongated body portion including a panty portion (see above treatment of claim 1), at least one leg portion (see above treatment of claim 1) configured for receipt of a leg of the first wearer, and the at least one leg portion including an inner thigh portion (see above treatment of claim 1) and an outer thigh portion  (see above treatment of claim 1); the elongated body portion including a waistband (“waist band 28”; col. 3 line 24); and the elongated body portion comprising a circumferentially extending finger band (“a finger band…extends from waist band…and downwardly for a distance around the entire upper part of the garment” col. 3 line 33; the finger band comprises 42 and 44 as well as certain other elements of the garment as described in col. 3 lines 33-35; an identification of the finger band is provided in annotated Figs. 1-2 – a presented in above addressing of claim 1) configured to extend the length of the garment (“permit…vertical stretch”) to accommodate a wearer of greater height than the first wearer (finger band is capable of stretching vertically and is further capable of being worn by different users).

Although Imboden teaches the waist band, Imboden does not expressly teach the waistband having at least one ribbed side panel configured to stretch and effectively increase the length of the waistband to accommodate a wearer having a greater waist size than the first wearer for a more comfortable fit
However, Smith teaches (Figs. 6D-6E) a lower-body garment wherein the waistband 72 comprises a side panel (“side panel 50”; para 55) wherein the side panel is configured to increase the length of a waistband (“right side panel 50…constructed of…stretch fabric with the primary stretch directions thereof oriented horizontally” (para 56).  Smith further teaches the relative stretch of side panels to central panels “may slim the wearer's abdominal profile and provide the wearer with lower back support”; para 57).  Smith’s panel is configured to stretch (capable of stretching) and effectively increase the length of the waistband (capable of stretching horizontally) to accommodate a wearer having a greater waist size than the first wearer for a more comfortable fit (i.e. capable of stretching lengthwise and also capable of being worn comfortably by different wearers of different waist dimensions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the waistband of Imboden to have the at least one side panel configured to stretch and effectively increase the length of the waistband to accommodate a wearer having a greater waist size than the first wearer for a more comfortable fit of Smith in order to slim the wearer’s abdominal profile and provide the wearer with lower back support, as taught by Smith (para 57).

Although Imboden teaches the outer thigh portion, Imboden does not expressly teach the outer thigh portion including a ribbed outer thigh panel configured to stretch;

However, in further view of Smith:
Smith as embodied in Fig. 6C teaches a lower-body garment comprising a side waistband panel and an outer thigh panel configured to stretch: “As shown in FIG. 6C, both waistband portion 72 and leg portion 74 include a front panel 20, rear panel 30, left side panel 40, and right side panel 50”; para 55.
Smith further teaches garments with such side panels “…provides the wearer with a greater degree of comfort than garments commonly found in the marketplace without sacrificing the normal function of a support foundation garment. …Garment 10 may thereby make it easier for the wearer to breathe, move, and eat comfortably” (para 37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that it further comprises an outer thigh panel configured to stretch, as in Smith Fig. 6C, in order to provide the wearer with greater comfort and making it easier for the wearer to breathe, move, and eat comfortably, as taught by Smith (para 37).

Thus the modified Imboden teaches all the claimed limitations pertaining to side and outer thigh panels excepting these panels being a ribbed side panel and a ribbed outer thigh panel.

However, MacKinnon teaches a ribbed knit material (“ribbed knit”; paras 17-18) that is appropriate for leggings and hosiery (para 13) that stretch (“stretch material”; paras 17-18); MacKinnon further teaches ribbed material can “enhance, customize or improve the appearance of the garment” (para 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that its waistband side panel and outer thigh panel be stretch ribbed knit material, as in MacKinnon, in order to enhance the appearance of the garment, as taught by MacKinnon (para 40).

Thus the modified Imboden teaches all the limitations except those pertaining to the thigh gap band.  Although Imboden teaches the inner thigh portion, Imboden does not expressly teach the inner thigh portion having a circumferentially extending thigh gap band configured to effectively compress and slim the inner thigh portion of the first wearer.
However, Solano teaches hosiery (Abstract) wherein a circumferentially extending thigh gap band is configured to effectively compress and slim (i.e. capable of slimming) the inner thigh portion of the first wearer: “circumferential upper thigh band areas 13a, 13b, provides a compression of the hosiery under garment just below the buttocks, creating more bulge on the buttocks making the buttocks of the wearer look bigger, while lifting it the buttocks of the wearer at the same time” (para 36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that its inner thigh portion has a circumferentially extending thigh gap band configured to effectively compress and slim the inner thigh portion of the first wearer, as in Solano, in order to form an article capable of creating more bulge on the buttocks making the buttocks of the wearer look bigger, while lifting it the buttocks of the wearer at the same time, as taught by Solano (para 36).

Regarding claim 16:
Imboden in view of Smith, MacKinnon, and Solano teach the garment of claim 15, as set forth above.
The modified garment further meets the limitation further comprising at least a portion of the elongated body portion being comprised of knitted material configured for extended longitudinal stretching to increase the length of the elongated body portion to accommodate a wearer of greater height than the first wearer
(Imboden’s “leg portions 30, 32…formed of plain jersey stitch loops…sheer light yarn”; garment is “knit on a…ladies hosiery circular knitting machine…” (col. 3 lines 53-55; 60-61); accordingly, at least a portion of the elongated body portion is comprised of knitted material and is configured (i.e. capable of) extended longitudinal stretching (when worn) and capable of increasing (when worn) the length of the elongated body portion to and capable of accommodating wearers of different heights, wherein it is known in the art that knit material that is appropriate for ladies’ hosiery is capable of stretching .


Regarding claim 17:
Imboden in view of Smith, MacKinnon, and Solano teach the garment of claim 15, as set forth above.
The modified garment further meets the limitation wherein the ribbed side panel is knitted (refer to above treatment of claim 15, wherein the modification taught by MacKinnon is ribbed knit panels).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over [Imboden, US 5,465,594], [Smith, US 2016/0135512], [MacKinnon, US 2008/0034476], and [Solano, US 2015/0157060] as applied to claim 15 and further in view of [Laguzzi, US 3,395,712].
Imboden in view of Smith, MacKinnon, and Solano teach the garment of claim 15, as set forth above.
Imboden does not expressly teach wherein the ribbed outer thigh panel is scalloped to enhance a feminine appearance.
It is noted that the present specification (paras 6 and 20) that the panel being scalloped is “to enhance a feminine appearance”.  Accordingly, the scalloped nature of the panel relates to ornamentation of the garment and is not affecting the operation or function of the garment.  Matters of ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art; see MPEP 2144.04(I).
Nevertheless, Laguzzi teaches a foundation garment comprising a scalloped panel: “provided with ornamental scalloped edges 95…if desired” (col. 3 lines 63-64).    
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the ribbed outer thigh panel of the modified Imboden to be scalloped as in Laguzzi in order to provide decoration to the garment, as taught by Laguzzi (col. 3 lines 63-64).  In adopting the modification, the limitation is scalloped to enhance a feminine appearance insofar as the scalloped shape and configuration of the outer thigh panel would server to enhance a feminine appearance as described in para 20 of the present specification.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over [Imboden, US 5,465,594], [Smith, US 2016/0135512], [MacKinnon, US 2008/0034476], and [Solano, US 2015/0157060] as applied to claim 15 and further in view of [Marino, US 3,513,853].
Regarding claim 19:
Imboden in view of Smith, MacKinnon, and Solano teach the garment of claim 15, as set forth above.
Imboden does not expressly teach wherein each of the panty portion, the ribbed side panel and the ribbed outer thigh panel are surround stretch knitted.
However, Marino teaches a panty wherein portions and panels are surround stretch knitted (“fabric…in the main body portion…capable of horizontal elongation…and…vertically…made on a…knitting machine”; col. 2 lines 42-55; “crotch piece…knitted…stretchability…in its longitudinal direction…transverse elasticity”; col. 3 lines 13-17).  Marino further teaches the stretch fabric “result in greatly increased versatility, whereby a garment of a given size will properly fit a variety of figures of substantially different sizes, shapes and proportions…permit a rise…for considerably varying height” (Abstract).
(Marino’s portion and panel are surround stretch knitted insofar as the present specification (para 11) describes surround stretch knitting as combined extended horizontal stretch and vertical stretch to accommodate different sizes of wearers and reducing size grids).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that its panty portion, the ribbed side panel and the ribbed outer thigh panel are surround stretch knitted, as are the portion and panel of Marino, in order to arrive at a garment that when made in a given size will properly fit a variety of figures of substantially different sizes, shapes and proportions, as taught by Marino (Abstract).

Regarding claim 20:
Imboden in view of Smith, MacKinnon, and Solano teach the garment of claim 15, as set forth above.
Imboden does not expressly teach wherein each of the elongated body portion, the thigh gap band, the finger band, the waistband, the ribbed side panel, and the ribbed outer thigh panel are surround stretch knitted.
However, Marino teaches a panty wherein portions and panels are surround stretch knitted (“fabric…in the main body portion…capable of horizontal elongation…and…vertically…made on a…knitting machine”; col. 2 lines 42-55; “crotch piece…knitted…stretchability…in its longitudinal direction…transverse elasticity”; col. 3 lines 13-17).  Marino further teaches the stretch fabric “result in greatly increased versatility, whereby a garment of a given size will properly fit a variety of figures of substantially different sizes, shapes and proportions…permit a rise…for considerably varying height” (Abstract).
(Marino’s portion and panel are surround stretch knitted insofar as the present specification (para 11) describes surround stretch knitting as combined extended horizontal stretch and vertical stretch to accommodate different sizes of wearers and reducing size grids).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Imboden such that each of the elongated body portion, the thigh gap band, the finger band, the waistband, the ribbed side panel, and the ribbed outer thigh panel are surround stretch knitted, as are the portion and panel of Marino, in order to arrive at a garment that when made in a given size will properly fit a variety of figures of substantially different sizes, shapes and proportions, as taught by Marino (Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732